Citation Nr: 0102898	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-13 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of both feet as a single disability, 
for the period prior to January 12, 1998.

2.  Entitlement to an increased rating for residuals of 
frostbite, right foot, currently rated as 10 percent 
disabling, for the period since January 12, 1998.
 
3.  Entitlement to an increased rating for residuals of 
frostbite, left foot, currently rated as 10 percent 
disabling, for the period since January 12, 1998.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.

The Board notes that in his substantive appeal, received in 
May 1997, the veteran requested a hearing at the RO.  
However, he withdrew that request in a statement received in 
August 1997.  There are no other outstanding hearing requests 
of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to January 12, 1998, the veteran's residuals of 
frostbite, both feet, was manifested by bilateral mild 
symptoms, including no swelling, normal function, no muscle 
atrophy, normal muscle strength, no chilblain's, and no loss 
of toes, but there was some brownish discoloration of the 
skin on both feet, and some fungi in the toes.

3.  Since January 12, 1998, the veteran's residuals of 
frostbite, right foot, has been productive of pain, some 
discoloration, loss of sensation, and nail abnormalities.   

4.  Since January 12, 1998, the veteran's residuals of 
frostbite, left foot, has been productive of pain, some 
discoloration, loss of sensation, and nail abnormalities.   


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for a rating in 
excess of 10 percent for residuals of frostbite, both feet, 
have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. Part 4, 
including § 4.104, Diagnostic Code 7122 (2000); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).

2.  The criteria for a 30 percent rating for residuals of 
frostbite, right foot, for the period from January 12, 1998 
to the present, have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 
38 C.F.R. Part 4, including § 4.104, Diagnostic Code 7122 
(2000); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).

3.  The criteria for a 30 percent rating for residuals of 
frostbite, left foot, for the period from January 12, 1998 to 
the present, have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. Part 4, 
including § 4.104, Diagnostic Code 7122 (2000); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to an increased rating for his service-connected residuals of 
frostbite to both feet.  During the pendency of his appeal, 
due, in part, to a regulatory amendment discussed later in 
this decision, the veteran's disability was recharacterized 
as residuals of frostbite to the right foot, and residuals of 
frostbite to the left foot, each currently rated as 10 
percent disabling, effective from January 12, 1998.  Thus, 
there are essentially two time periods to consider in this 
appeal.  The period prior to January 12, 1998, and following.  

During the course of the appeal certain legislation has been 
enacted with regard to veterans' benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000).  This newly enacted legislation provides that the VA 
shall assist claimants in establishing claims for VA 
benefits, under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  The Board finds the newly enacted 
assistance provisions, which have not been applied by the RO, 
to be more beneficial to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so).  In the present case, after reviewing the evidence 
pertinent to the three increased rating issues, the Board 
finds that the current record allows for equitable review of 
these issues and that no useful purpose would be served by 
delaying appellate review of these issues for additional 
development.  The veteran has been afforded several VA 
examinations and the record also includes pertinent private 
medical records.  The Board finds that there has been 
substantial compliance with the 'duty to assist' provisions 
of the Veterans Claims Assistance Act of 2000, and will 
proceed with appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A brief review of the history of this appeal is as follows.  
In a January 1959 rating decision, the veteran was awarded 
service connection for frostbite, residuals, of both feet.  A 
10 percent rating was assigned from November 1958.  That 
decision was based on evidence that the veteran was 
hospitalized during service with frostbite on both feet.  
According to his service separation examination report, dated 
in March 1953, he was hospitalized for one month for 
frostbite in his left foot.  Other service medical records 
refer to frozen toes in both feet.  A post-service December 
1958 VA examination revealed that the veteran complained of 
pain and numbness in both feet.  His toes were pale and cold, 
and there were trophic changes in the nails, especially on 
the left foot.  There was a well-healed scar on the tip of 
the left big toe, and the pedal pulses were normal.  The 
diagnosis was residuals of frostbite, both feet.  

In May 1993, and again in October 1994, the veteran submitted 
requests for re-evaluation for his service-connected 
residuals of frozen feet.

In August 1995, the veteran underwent a VA examination for 
his feet.  The veteran reported that on cold and rainy days, 
he experienced a burning pain on the dorsum of both feet.  He 
also referred to cramps in both feet upon sleeping.  Pain 
worsened upon increased activity, such as walking or going 
upstairs.  Objective findings reveal that the veteran was 
able to rise on heels and toes without problems.  When he 
squatted, he referred to painful feet.  There was no swelling 
of the feet, and the examiner indicated that the veteran had 
adequate function of both feet and ankles.  There were no 
deformities on the fee and, the veteran had a normal gait 
cycle.  There were no secondary skin or vascular changes, and 
there was no muscle atrophy or loss of muscle strength in the 
feet.  Range of motion, bilateral ankle, was dorsiflexion to 
10 degrees, and plantar flexion of 45 degrees.  The diagnosis 
was residuals, frozen feet. 

Considering the foregoing evidence, in a May 1996 rating 
decision, the RO denied the veteran's claim for an increased 
rating.  The veteran disagreed with that decision, and 
initiated this appeal.  

The veteran underwent an additional VA examination in 
September 1997.  The veteran was described as being able to 
squat, stand, do supination and pronation, and rise on toes 
and heels without any problems.  There was no swelling of the 
feet, and the veteran had normal function of both feet.  
Dorsiflexion was to 10 degrees, and plantar flexion was to 45 
degrees.  There was no muscle atrophy in the feet, and there 
was normal muscle strength.  There was some brownish 
discoloration of the skin on both feet, and some fungi in the 
toes.  There were no chilblain's, and no loss of toes.  The 
diagnosis was frostbite of the feet.  

In light of the foregoing medical evidence, in a November 
1998 rating decision, the RO essentially recharacterized the 
veteran's disability by assigning a 10 percent rating for 
residuals of frostbite, right foot, effective January 1998, 
and a 10 percent rating for residuals of frostbite, left 
foot, effective January 1998.  The RO discontinued residuals 
of frostbite both feet, effective January 1998.  The veteran 
continued to express his disagreement with those ratings.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated). 

Most recently, in October 1999, the veteran underwent an 
additional VA examination for his feet.  The record was not 
available for review, but the veteran indicated that he had 
been exposed to cold weather (subzero) for approximately one 
week, when he was stationed in Germany.  He noted that at the 
time of the acute injury, he had severe swelling and water 
blisters, which were replaced by blood blisters.  He 
indicated that he was hospitalized for three months, and had 
partial amputation of toes #1 and #2, left foot.  Presently, 
his symptoms included burning pain of both feet, plantar and 
dorsal aspects, which would radiate up towards his calves, 
with decreased sensation on both feet and toes.  There was 
also lower extremity swelling.  The veteran's feet were very 
sensitive to cold weather.  He had numbness and paresthesia.  
There was chronic pain in both feet, and complaints of fungal 
infections in the toes.  The nails had some breakdown, and 
some dark blue areas.  There was stiffness of digits #1-3, 
both feet, and swelling of both ankles.  There was dark 
dorsal aspect of toes and feet, as well as thickening of the 
skin at the first and second toes, bilaterally.  The veteran 
stated that he would wake up at night, due to pain in his 
toes.  Pain and sensitivity were worse in cold weather.  The 
veteran experienced some numbness, tingling, and burning 
sensation in the feet.  There was sharp burning pain, and 
swelling of the medial malleolar bilaterally.  There was no 
atrophy of the skin or muscles of the feet, and there was 
some objective findings of decreased sensation of pinprick in 
the feet.  The diagnosis was cold injury residuals of lower 
extremities, and moderate sensory motor and demyelinating 
peripheral neuropathy.  

A November 1999 private electrodiagnostic examination 
concluded that the findings were compatible with moderate 
sensory motor, axonal and demyelinating peripheral 
neuropathy.  

Under the regulations in effect when the appeal arose, a 10 
percent evaluation was prescribed for residuals of frozen 
feet, with mild symptoms and chilblains, whether bilateral or 
unilateral, with no allowance made for separate evaluations 
for separate extremities.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).  A 20 percent evaluation was prescribed for 
unilateral persistent moderate swelling, tenderness, redness, 
etc., and a 30 percent evaluation was prescribed if such 
symptoms were bilateral.  A 50 percent evaluation was 
prescribed for bilateral residuals including the loss of toes 
or parts, and persistent severe symptoms, and a 30 percent 
evaluation was prescribed for unilateral residuals including 
the loss of toes or parts, and persistent severe symptoms.  
Id.  

Effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating cold injury residuals, 
as set forth at 62 Fed. Reg. 65207-65224 (1997) (presently 
codified at 38 C.F.R. § 4.104).  The criteria were again 
revised, effective August 13, 1998.  63 Fed. Reg. 37778-9 
(1998). The Board notes that where the law or regulations 
change while a claim is pending, the version more favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas, 1 Vet. App. at 312-313, but see 
38 U.S.C.A. § 5110(g) ("where compensation ... is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue.").  
Therefore, in the present case, both the old and the new 
criteria for rating cold injury residuals must be considered.  

The Board notes that in the November 1998 and September 2000 
supplemental statements of the case, the RO applied the new 
version of the regulations, but did not appear to also 
consider the prior version.  Nevertheless, the Board finds 
that in the present case, the current regulations offer a 
more favorable outcome to the veteran, as described below, 
and as such, there is no prejudice to the veteran in 
proceeding with appellate disposition.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran was assigned a 10 percent rating for residuals of 
frostbite to each foot pursuant to the current version of 
38 C.F.R. § 4.104, Diagnostic Code 7122, which sets forth the 
criteria for evaluating cold injury residuals.  A 10 percent 
rating is assigned if there is evidence of arthralgia or 
other pain, numbness, or cold sensitivity.  A 20 percent 
rating requires evidence of arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 30 
percent rating requires evidence of arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A note to that diagnostic code 
provision indicates that each affected part is to be 
evaluated separately, and the rating combined according to 
38 C.F.R. § 4.25.

As noted at the outset of this decision, there are two time 
periods to consider in this appeal.  Initially, the Board 
must determine whether the evidence warrants a rating in 
excess of 10 percent for residuals of frostbite, both feet, 
prior to January 1998.  The Board has reviewed the evidence, 
and finds that the veteran does not warrant a higher rating 
for the period prior to January 1998.  The regulations in 
effect prior to January 1998, required evidence of persistent 
moderate swelling, tenderness, and redness.  However, the 
medical evidence of record reveals that in a September 1997 
VA examination, the veteran was noted to have no swelling in 
his feet, and normal function.  Although there was evidence 
of a brownish discoloration of the skin on both feet and some 
fungi in the toes, there was no muscle atrophy, normal muscle 
strength, no chilblain's, and no loss of toes.  In short, the 
Board finds that the veteran was properly assigned a 10 
percent rating for his residuals of frostbite to the feet, 
prior to January 12, 1998.  

For the period following January 12, 1998, the Board finds 
that the veteran is entitled to a 30 percent rating for 
residuals of frostbite, right foot, as well as a 30 percent 
rating for residuals of frostbite, left foot.  The recent 
evidence reveals that the veteran complains of chronic pain 
in his feet, as well as cold sensitivity.  Moreover, there 
are clinical findings of brownish discoloration, fungal 
infection in the toes, and breakdown of the toenails, with 
some dark blue areas.  There are also some recent medical 
findings of decreased sensation of the feet.  The Board finds 
that the foregoing symptoms are consistent with a 30 percent 
rating for each foot, under the current version of the rating 
criteria for evaluating cold injury residuals, effective 
January 12, 1998.  

The Board notes that a 30 percent rating is the highest 
rating currently available under Diagnostic Code 7122.  
According to the version of the rating criteria for 
evaluating residuals of frozen feet, in effect prior to 
January 12, 1998, a 50 percent rating could be assigned if 
there was evidence of loss of toes, or parts, and persistent 
severe symptoms, bilaterally.  However, as the 50 percent 
rating was available for severe symptoms affecting both feet, 
the Board finds that the former version of the rating 
criteria do not offer a higher rating in the present case, as 
the combined rating for a 30 percent rating for each foot 
results in a 50 percent rating.  See 38 C.F.R. § 4.25. 

In short, the Board has considered both the former and 
current versions of the rating criteria for evaluating 
residuals of frozen feet, and residuals of cold injury.  The 
Board finds that prior to January 12, 1998, the evidence did 
not warrant a rating in excess of 10 percent for residuals of 
frostbite, both feet.  However, effective January 12, 1998, 
the Board finds that the evidence warrants a 30 percent 
rating for residuals of frostbite in the right foot, and a 30 
percent rating for residuals of frostbite in the left foot. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
disabilities on appeal, including any effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered all potentially applicable diagnostic code 
provisions, as well as any other pertinent aspects of 
38 C.F.R. Parts 3 and 4.  The Board finds that the evidence 
warrants increased ratings as discussed above, but no higher.  
Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1. 

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the veteran's disabilities on appeal 
interfere with his employability.  In any event, the Board 
points out that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residuals.  38 C.F.R. § 4.1.  There is no evidence in 
the record that the schedular criteria are inadequate to 
evaluate the veteran's disabilities.  As such, the Board 
finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Prior to January 12, 1998, the schedular criteria for a 
rating in excess of 10 percent for residuals of frostbite of 
both feet as a single disability were not met, and the appeal 
is denied.

Subject to the rules and regulations governing awards of 
monetary benefits, a 30 percent rating for residuals of 
frostbite, right foot, effective January 12, 1998, is 
granted.

Subject to the rules and regulations governing awards of 
monetary benefits, a 30 percent rating for residuals of 
frostbite, left foot, effective January 12, 1998, is granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

